 In the Matter Of PHILLIPS PETROLEUM COMPANYandINTERNATIONALUNION OF OPERATING EN GINEERS, ' AFFILIATED WITH THE AMERICANFEDERATION OF LABORCase No. C-X243.-Decided March a 4, 1943Jurisdiction:oil producing and distributing industry.Unfair Labor PracticesCompany-Dominated Unions:predecessor organizations : employee representationplan formed prior to the Act and continued thereafter without effective dises-tablishment; employee association formed when employees manifested an in-terest in an affiliated union, assisted by the use of company facilities, a check-offagreement, and contribution of refreshments, and continued with same repre-sentatives and officers following a change in name-successor organization :formed following organizational efforts of an affiliated union and discussionsconcerning the incorporation of predecessor association with same directors asthose of predecessor; and granted a closed-shop contract.Dtscramanatton:discharge of employees pursuant to closed-shop contract with adominated organization; charges of dismissed as to one employee.Remedial Orders:successor dominated organization disestablished and contracttherewith, abrogated ; reinstatement and back-pay awarded.-DECISIONANDORDER 'On February 16, 1943, the Board issued the Proposed Findings ofFact, Proposed Conclusions of Law, and Proposed Order, attachedhereto, in the above-entitled proceeding.Thereafter, the respondentand The 66 Association, Inc., herein called the intervenor, filed excep-tioris to the Proposed Findings of Fact, Proposed Conclusions of Law,and Proposed Order, and briefs in support of their exceptions.OnMarch 9, 1943, oral argument was held before the Board, and the re-spondent and the intervenor participated therein.Thereafter, theintervenor filed a supplemental brief.The Board has considered theexceptions and briefs filed by the respondent and the intervenor andfinds that the exceptions are without merit. , The Board hereby adoptsthe Proposed Findings of Fact and Proposed Conclusions of Law asits final findings and conclusions.ORDER-Upon the entire record in the case, and pursuant to Section '10 ,(c)of the National Labor Relations Act, the National Labor Relations48 N. L.R. B., No. 56.460 PHILLIPS PETROLEUM COMPANY461Board` hereby orders that the respondent,- Phillips Petroleum Com-pany, Bartlesville,Oklahoma, its officers,agents, successors, andiissigns, shall :1.Cease and desist from :(a) In any manner dominating or interfering with the administra-tion of Phillips Plan of Employee Representation, Phillips Pipe Line,Co. Employees Association, "66 Association,'' and "The 66 Association,Inc." or with the formation or administration of any other labor organ-ization, and from. contributing support to the aforesaid labor organi-zations or to any other labor organization of its employees;(b)Recognizing "The 66 Association, Inc.," as the representative of.any of its employees for the purpose of dealing with the respondent^eniployment, or other conditions of employment;(c) In any manner giving effect to the contract of May 1, 1942, with"The +66 Association, Inc.," or to any modifications, extensions, supple-ments, or renewals of such contract;(d) Iii any manner discouraging membership in InternationalUnion of Operating Engineers, affiliated with the American Federa-tion, of Labor, or in any other labor organization of its employees, by,discharging any of its employees or in any other manner discriminat-ing in regard to their hire or tenure of employment, or any term or-condition of employment;(e) In any, other manner interfering with, restraining, or coercingits employees in the, exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted.activities for the purposes of collective bargaining, or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative-action,-which the Board finds willeffectuate the policies of the Act:(a)Withdraw all recognition, from and completely disestab-lish "The 66 Association, Inc.," as the representative of any of itsemployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,-(b)Offer to A. M. Cantwell and Charles M. Case immediate andfull reinstatement to their fora' er or substantially equivalent posi-tions,without prejudice to their seniority and other rights' andprivileges ;(c)Make whole the said A. M. Cantwell and Charles J\1. Case,for any loss of pay each'may have suffered by reason of the respond-ent's discrimination against him, by payment to each of them of a sum,ofmoney equal to that which he normally`wouid have earned as wages 462DECISIONSOF NATIONALLABOR RELATIONS BOARDduring the period from the date of such discrimination to the date ofthe respondent's offer of reinstatement, less his net earnings during.said period;-(d)Post immediately in conspicuous places throughout its offices,buildings, plants, pumping stations, and other places of ' employmentin the pipe-line department of the respondent, and maintain for aperiod of at least sixty (60) consecutive days from the date of posting,notices to its employees stating: (1) that the respondent will not en-gage in the conduct from which it is ordered to cease and desist inparagraphs 1 (a), (b), (c), (d), and (e) of this Order; (2) that therespondent will take the affirmative action set forth in paragraphs2 (a), (b), and (c) of this Order; (3) that the contract with "The66 Association, Inc.," dated May 1, 1942, and any modifications, sup-plements, extensions, or renewals thereof, are void and of no effect;and (4) that the respondent's employees are free to become or remainmembers of International Union of Operating Engineers, affiliatedwith the American Federation of Labor, and that the respondent willnot discriminate, against any employee because' of membership oractivity in that organization;(e)Notify the Regional Director for the Seventeenth Region, in.writing, within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the respondent discriminated in regard to the hire and tenure ofemployment of Floyd Boltz be, and it hereby is, dismissed.MR. JOHN M. HousTON took no part in the consideration of the aboveDecision and Order.PROPOSED FINDINGS OF FACTPROPOSED CONCLUSIONS OF LAWANDPROPOSED ORDERMr. Harry Brownstein,for the Board.Mr. H. H. Booth,of Kansas City, Mo., andMr. EdWaiteClarke,of Bartlesville.Okla, for the respondent.Mr. John H. LaRowe,of St. Charles, Mo., for the Union.Mr. J. Wirth Sargent,ofWichita, Kans.,for The 66 Association,Inc., and 66Association.'Mary M. Persinger,of counsel to the Board.STATEMENT OF THE CASEUpon charges ,and amended charges duly filed by International Union ofOperating Engineers, affiliated with the American Federation of Labor, hereincalled the Union, the National Labor Relations Board, herein called the Board, PHILLIPS PETROLEUM COMPANY463by the Regional Director for the Seventeenth Region (Kansas City, Missouri),issued its complaint dated January 31, 1942, against Phillips Petroleum Company,Bartlesville, Oklahoma, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1), (2), and (3), and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called the Act. Copies,of the complaint accompanied by notice of hearing were duly served upon therespondent, the Union, and upon "66 Association" and "The 66 Association, Inc."With respect to the unfair labor practices, the complaint alleged in substance(1) that on and after July 5, 1935, the respondent continued in operation andcontinued to dominate and interfere with the administration of Phillips Plan ofEmployee Representation, a labor organization herein called the Plan, whichithad previously formed among its employees, and continued to contributefinancial and other support thereto; (2) that on or about February 1, 1937, therespondent dominated and interfered with the formation and administration ofPhillips Pipe Line Co. Employees Association, herein called the Association, andcontributed financial and other support thereto; (3) that on or about August 7,1940, the Association changed its name to "66 Association" and continued itsoperations under said name; (4) that on or about October 14, 1941, the officersof "66 Association" caused to be created "The 66 Association, Inc.," which wasthe successor in interest to "66 Association" ; (5) that "66 Association" and "The66 Association, Inc.," were interfered with, dominated, and supported by therespondent; (6) that by various acts, including the check-off of dues, the coerciveacts and statements of supervisory employees, and entering into annual workingagreements with the above-named organizations, one of which agreements isnow in effect, the respondent did further interfere with, dominate, and supportsaid organizations ; (7) that on or about March 7, 1941, the respondent dischargedFloyd Boltz because of his membership and activities in the Union and his effortsto free "66 Association" from the respondent's domination, interference, andsupport; and (8) that by the foregoing acts the respondent interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection,7 of the Act.On February 12, 1942, the respondent filed an answer, in which it deniedthat it had engaged in any unfair labor practices. On February 12, 1942,"66 Association" and "The 66 Association, Inc.," filed answers, in which theyalso denied that they had been dominated or interfered with by, or that theyhad received financial or other support from, the respondent.Prior to the hearing "The 66 Association, Inc.," filed a motion for a continu-ance and to fix dates and places for holding the hearing. The motion for acontinuance was denied by the Regional Director.' Pursuant to notice, a hear-ing was held at Kansas City, Missouri, on February 12 to 14 and 16 to 20, 1942,before Robert M. Gates, the Trial Examiner duly designated by the ChiefTrialExaminer.Motions to intervene, filed by "66 Association" and "The66 Association, Inc.," were granted.The Board, the respondent, and the inter-venors were represented by counsel, and the Union by a union official ; all partici-pated in the hearing. Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues was affordedall parties.A motion by the respondent to require the complaint to be mademore definite and certain was granted in part and denied in part. "The 66Association, Inc.," filed a motion to consolidate this proceeding with that for adetermination of representatives!This motion was denied.At the close of the1The remainder of the motion was withdrawn prior to the close of thehearing."'The 66 Association,Inc.," had filed a petition in a representationcase,XVII=R-417,which was dismissed by the Board prior to the hearing. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard's case and at the close of their respective cases both the respondenf and"The 66 Association, Inc," moved to dismiss the complaint.These motions were,also denied.At the conclusion of the hearing counsel for the Board movedto conform the pleadings to the proof.The motion was granted without-objec-tion.Applications for subpenas filed by the respondent and "The 66 Association,Inc," were not granted, as all necessary witnesses were available without theirappearance being requiredDuring the hearing the Trial Examiner also maderulings, on other motions and on objections to the admission of evidence.TheBoard has reviewed all the rulings of the Trial Examiner and finds that noprejudicial errors were committedThe rulings are hereby affirmed.At the close of the hearing representatives of all parties participated inoral argument before the Trial Examiner.Thereafter counsel for the respond-ent and counsel for "The 66 Association, Inc.," and "66 Association" filed briefswith the Trial Examiner, while counsel for the Board submitted a letter dis-cussing certain issues in the case.On June 27, 1942, the Trial Examiner issued his Intermediate Report, copiesof which were duly served upon all the parties.He found that the respondenthad engaged in and was engaging in unfair labor practices affecting commercewithin the meaning of 'Section 8 (1), (2), and (3) and Section 2 (6) and (7) ofthe Act, and recommended that the respondent cease and desist therefrom andtake certain affirmative action in order to effectuate the policies of the Act.Thereafter, on the basis of an amendment to the charge, filed by the Union;counsel for the Boaid on August 12, 1942, filed with the Board a motion to re-open the record in this proceeding. The Board granted the 'motionOnSeptember 24, 1942, an amendment to the complaint, accompanied by notice offurther hearing, was issued and duly served upon all the parties.The amend-ment alleged that the respondent, pursuant to a contract with "The 66 Associa-tion, Inc," had discharged two named employees for the reason that they re-fused to join or to maintain membership in that organization, and that by suchacts, and conduct the respondent had engaged in further unfair labor practiceswithin the meaning of Section S (1) and (3) of the ActPursuant to notice,the reopened hearing was held at Kansas City, Missouri, on October 6,1942;before Peyton Ford, the Trial Examiner duly designated by the ChiefExaminer:TrialOn November 3, 1942, the Board ordered that no Intermediate Report beissued by the Trial Examiner in the further hearing; that, pursuant to ArticleII, Section 37^ (c), of National Labor Relations Board Rules and Regulations-Series 2, as amended, Proposed Findings of Fact. Proposed Conclusions of Law,and Proposed Order-be issued, and that, pursuant to Article II, Section 37,of said Rules and Regulations, the parties should have the right, withinfifteen (15) days from the date of the said proposed findings, to file exceptionsand a brief in support thereof ; and that the said parties should have the right,within ten (10) days from the date of the said proposed findings, to requestoral argument before the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OP FACTI.THE I:USINESS OF THE RESPONDENTPhillips Petroleum Company is a Delaware corporation engaged in the produc-tion,refining, sale, and distribution of petroleum and petroleum products.'Directly, and through wholy owned subsidiaries, the respondent operates over3,000 producing oil and gas wells in the States of Oklahoma, Kansas, Texas, iPHILLIPS PETROLEUM. COMPANY465,Arkansas, New Mexico,. and Kentucky; 38 natural gasoline plants in the States,of Oklahoma, Texas, and New Mexico ; and 3 refineries located at Kansas City,Kansas ; Okmulgee, Oklahoma ; and Borger, Texas ; maintains over'1,300 miles ofgathering and truck lines in the States of Oklahoma, Kansas, Texas, and Ar-kansas ; and owns or operates approximately 725 bulk stations and has' over6,500 resale outlets in the States of Indiana, Illinois, Kentucky,Wisconsin.Minnesota, Iowa,Missouri,Tennessee,Arkansas,Texas,Oklahoma, Kansas,Nebraska, Colorado, and New Mexico.The respondent maintains distributioncenters for liquefied petroleum gas in the States of Ohio, Michigan, New York,Massachusetts, New Jersey, Indiana, Maryland, Connecticut, Wisconsin, RhodeIsland, and Pennsylvania.The principal office of, the respondent is located inWilmington`,Delaware, and its operating offices are located in Bartlesville.Oklahoma, and New York City.Prior to July. 1, 1940, the respondent caused large quantities of petroleumand petroleum products produced by it to be distributed among the severalStates of the United States by Phillips Pipe Line Company, a wholly ownedsubsidiary corporation, managed and controlled by the respondent, and whosebusiness, labor policies, and management were subject to and under the directionand control of the 'respondentOn July 1, 1940, the respondent caused thedissolution of Phillips Pipe Line Company and caused the property and assetsof said company to, be transferred to the respondent; and thereafter the re-spondent operated and is now operating the business previously carried on byPhillips Pipe Line Company, as a department of the respondent. This department maintains and operates a gasoline, pipe line which runs from Borger,Texas, to East St Louis, Illinois, with a branch extending from Paola to KansasCity, Kansas, and is the only division or department of the respondent's businessinvolved III this proceeding.During the year 1940 large quantities of materials used in the transportationand distribution of said petroleum and petroleum products, of a value of manythousands of dollars, were purchased by the respondent and Phillips Pipe LineCompany and caused to be shipped by them from States other than the several,States in which said materials were used.During the year 1941 approximately16,248,926 barrels of petroleum and petroleum products were transported ininterstate commerce by the respondent by'and through the pipe-line.pump sta-tions previously operated by Phillips Pipe-Line Company.of the respondent.1I.THE ORGANIZATIOxS INVOLVEDInternational Union of Operating Engineers and "The 60 Association, Inc,"are,and Phillips Plan of Employee Representation, Phillips Pipe Line Co.Employees Association, and "66 Association" were, labor, organizations withinthe meaning of Section 2 (5) of'the Act. A11 these organizations now admitor did admit to membership employees of the respondent's gasoline pipe-linedepartment.III.THEUNFAIR LABOR PRACTICESA. Domination of, interference with. and supportto the labor organizations;interference, restraint,and. coercion.1.--The Plan and-the Employees AssociationIn the summer of 1933 the respondent announced to its employees, that it hadestablished the Phillips Plan of Employee Representation.The respondent's 466 ^ DECISIONS OF NATIONAL, LABOR RELATIONS BOARDsubsidiary, Phillips Pipe' Line Company, adopted the Plan, and two joint councilswere established after the employees in each station on the pipe line, exceptEast St. Louis, Illinois, had voted to accept the Plan.W. S. Evans, an employee,testifiedwithout contradiction, and we find, that at the time the Plan wasestablished at the Wichita, station E H. Lyons, division manager, made a speechin which he stated to the employees that "the Company would like to organize,keep the boys so they could deal with them personally;, keep other unions fromcoming in, or something to that effect."In January 1934 the respondent published and made available to each employee"The Employee's Manual" of the Plan. Under the Plan the management andthe employees were to -be equally represented.Only employees who had workedfor the respondent for 1 year or more were eligible to be employee representatives.Among others whose activities will be noted hereinafter, who served on thecouncils,were Wiley Williams, elected by the employees, and Norman Farrell,appointed, by the management.On the pipe line the councils of the Plan were not active and the organizationsoon became dormant.On August 2, 1934, A -W. Hubbell, president of the pipe-line company, in a letter to George Bunn, who was in charge of the Plan forthe respondent, suggested the discontinuance of the Plan on the pipe line andstated, "I doubt very much if this plan has any value to the Phillips PipeLine Company."' Shortly thereafter Bunn approved Hubbell's suggestion, and,so far as the pipe line was concerned, no further meetings were held nor wereany grievances taken up under the Plan. The employees in general were not,however, informed by any official of, the pipe-line company that the Plan wasbeing discontinued.These facts are undisputed.On-about March 1, 1937, after there had been discussions among the employeesabout joining a nationally affiliated union, Earl L. Reed, then superintendentof the Wichita terminal of the pipe-line company, told W. S. Evans, his assistant,that "some of the officials of the company wanted to have a meeting with theboys."Evans arranged for a meeting in the basement of his home, and notifiedemployees at Wichita personally, and'at two nearby stations over the companytelephones, of this meeting.Much of his activity was carried on during workinghours.Hubbell and Reed attended the meeting and furnished the beer andfood for a "Dutch lunch."', During the party President Hubbell told Evansthat he would like to have the employees elect representatives from four specifieddistricts along the pipe line, and that these representatives should ask the com-'pany for higher wages and shorter hours.He further stated that he "wouldlike to draw a contract up and deal with the boys . .. rather than for someoutsider to get in "He then asked Evans to notify as many employees of thisplan as possible and find out how they felt about it.Hubbell's statements weremade in private conversation with Evans, and he did not mention the matterof organization to any of the other employees, rejecting Evans' suggestion thathe make,a speech, as he wanted to "keep out of it as much as he could." Evans,however, circulated among the employees present at the meeting and told themof Hubbell's plans for organization.Our findings as to this meeting are basedupon the uncontradicted testimony of Evans, which we credit, as did theTrial Examiner.8 Evans testified that he did not know who paid for the beer, and Hubbell was not askedabout it in later appearances as a witness. In view of the respondent's acknowledged policyof furnishing food, beer, and cigars to the employees when meetings were held, it is afair interence, and we find as did the Trial Examiner; that Hubbell supplied the beer andfood on this occasion.1, 'PHILLIPS PETROLEUM COMPANY"'"''^467.That eveningafter themeeting Evans-began a 1-manorganizational campaign.`During thenext feiv days he called all of the approximately,20 stations on the660-mile pipeline between Borger, Texas, and the Mississippi River near St. Louis,Missouri,on the company telephone 'Evans testified, "I called every employee onthe,line that I could get ahold of." Some of these conversationswere duringworking -hours.Although Evans told the employees of Hubbell's suggestions fortheir organization, their response was unenthusiastic.Evans reported this factto Hubbell and Reed 'in the company office.He testified,_"I told Hubbell I couldnot, get,the,boys to-do,;nluch talking."Hubbell replied that he "could fix that"and indicated, that he would talk to some 'of the employees.When one of thosepresent in the office mentioned the check-off system,'Reed voiced some doubt, butHubbell,, Reed's superior, said, "We can have it"Reed told `Evans at this time;or shortly thereafter, that he had made arrangements for Evans to use the com-pany telephone when he needed it. These findings, also, are based on the uncon-tradicted and credible testimony of Evans.'--Thereafter a series of meetings was held in the four districts along the pipeline, as proposed by Hubbell.The meetings were arranged over the companytelephone.`, In most -instances- there were'representatives present from the threeto five or six pumping stations in each district.At each meeting one or two ofthe employees were most active in explaining the purpose of the meeting and thedetails of what was proposed to be done. Although the record does not discloseprecisely how each of these key employees was selected, it is a fair inference, andwe find' as did the Trial'Examiner, that they were designated or requested byHubbell or Evans to take the initiativein organizingand electinga representativefrom. their respective districts.Thus, Evans testified' that among other employ-ees he called and talked to wereD H. "Sunshine"Wilkinson, John Earnest,'whobecame the representative from his district, and Wiley Williams, who had been,a representative under the Plan.All three of these employees took active partsin the organizational meetings in their districts.T. J. Towry testified that hewas notified about the meeting by Wilkinson over the company telephone whileat work, and that ,it the meeting,-Well, Wilkinson seemed to be the speaker; he got up andstarted to make aspeech at the meeting about organizing a union of our own and he said thathe saw that some outside organization was going to come in and sign us upand he didn't think we needed anything like that and that we would be betteroff if R,e had.something of our own` and he had called Mr. Hubbell longdistance and asked him if it was all right.Towry also testified that Wilkinson did not state what Hubbell's reply had been,but that "he was doing it." Wilkinson did not testify.We credit, as did theTrial Examiner, Towry's testimony.At each meeting a representative waselected, after the employees present had voted to adopt' the proposed plan oforganization.The meeting at Wichita was held in the company garage duringworking hours, and the meeting in the Paola district,was also held during workinghours.A.M. Cantwell testified without contradiction that with the knowledgeof the chief engineer all four of the regular operators at the Paola station, in-cluding himself, attended -the meeting, although it was his shift, and he hadto be relieved by an extra man.He also testified that he attended other meetings4Evans testified without denial that at the time of these events he was acting superin-tendent at Wichita, and that shortly after his activitiesin oiganizingthe employees hereceived an individual wage increase of $10 a month-John Eainest testified without denial that Evans directed Earnest to arrange for ameeting in his district, stating, "he didn't ask me, he told me."521247-43-vol 45-31 468DECISIONS- OF-NATIONAL. LABOR RELATIONS BOARD'during his ;shift—under,a similar,arrangement..We : credit, -as did'the TrialExaminer,this testimony.-.1r1ri.Shortly after the, organizational meetings the representativesfrom'all the fourdistricts met in Wichita to draw up a-proposed'contract-to submit to Hubbell.`Representative Boehm's testimony concerning.the reason for this action-is reveal-ing; he stated."we went-there to get a, bunch of notes-We heard.the companywanted to have a contract,or somebody,wanted-to have a.contract,:and'theywanted us.to form some kind of'an organization and call the'management,.andhave a contract with them."The representatives met on or about March 29, '19371-,atH. G.Painter's house, where they were informed by Evans that Hubbell wouldmeet with them at 8 o,'clock'the next morning:Earnest had brought with him.-acopy of the contract,then in effect at the Borger,gasoline plant,which he had ob-tained from a "representative'in that plant,as-well,as another, contract whichmay'have,been an,A. F..L. agreement.:Using these as models, the four representsatives drafted a proposed agreement.The following morning; March 30, 1937, theymet- with Hubbell,- as arranged. r The'latter stated-that the agreement -theypresented,would be a good one if they could get. him to.sign it.He did, notpropose any form of agreement-himself, 'according,to the testimony-of Earnest.However,,in the form finh.lly, agreed upon, the provisions of the,agreement arevirtually indentical with agreements, between the respondent and 'its employeesat the'Okmulgee refinery and the Borger refinery.According to' its terms;the agreement was "between the employees of the Phillips Pipe Line Com-pany . . . who are represented by the undersigned duly authorized rep-resentatives and the Employer,'Phillips Pipe Line Company."No:reference ismade in this or succeeding,contracts to the Employees Association or any otherlabor,organization.Indeed, it could not'be said that there was an organizationat the time of the signing of tjle agreement.Concerning the Okmulgee agreement—the Board found in an earlier case,that "the agreement was clearly one directlybetween the respondent and its employees as individuals,and not between therespondent and any labor organization of-,its""employees-",'The 'similarity I be-tweeen the Okmulgee agreement and the pipe-line agreement does not end there,however ; most of the provisions are phrased alike, and the few differences arerelatively unimportant.In referring to employees'rights under the grievanceprocedure,which differs but slightly from the agreement here, the Board said isthe Okmulgee case :-His [the employee's] 'choice of bargaining representative was thus re-stricted to the employees of the respondent;he could not,ifhe wished,choose to be represented by a- bargaining agency or committee comprised ofindividuals who were not employees of the respondent.The inclusion in anagreement with the respondent,of such a restriction upon the employees',free choice of representatives,constitutes interference,restraint, and co-ercion by the respondent with the rights guaranteed to its employees bySection 7 of the Act,and we so findMoreover the agreement which, wehave found above, was betweeen the respondent and its employees directly,in providing that the employees should not strike, restricted the employeesin their right to self-organization and their freedom to engage in concertedactivity, and thereby constituted interference,restraint and coercion by the6The four representatives were John Earnest from.Borger, representing the "West End"district,H G Painter of Wichita, representing the Wichita district, William Thompson ofKansas City, Kansas, representing the Paola ,district, and Andy Boehm of Leeton, Missouri,representing the Jefferson City district. '.'PHILLIPS ,PETROLEUM-, COMPANY-469 ,respondent with the rights guaranteed to its employees by Section 7 of-theAct, 'and we so find iAfter the conclusion of -the contract negotiations Hubbell bought dinner forthe four representatives. " Early in the negotiations Hubbell had asked' these per-sons whether they represented a majority of the employees. They assured himthat they did so, and two of them produced the signatures of employees to estab-lish their claim , The other 'two supplied no such evidence. -Although the -finaldraft of the'agreement was signed on that same day by the representatives, itwas not until sometime later that the other two representatives supplied' thepipe-line company with evidence that they represented a majority of the employeesin their respective districts.Beginning about April 1, 1937, although there was no provision in the-agree-ment regarding it, the respondent deducted monthly dues-as a check-off'for theEmployees Association "'-'from wages due members of the Association.No deduc-tions were made from wages due employees who did not authorize the check-offin writing.- - :On May 10,'1937; several weeks after Hubbell had suggested that the employeesorganize, the respondent circulated a letter to all its employees, including thosein the pipe-line pumping stations.The letter, signed by Frank-Phillips, presidentof the respondent,', and, addressed-,to "Employees' Councilmen,", announced thatthe respondent was withdrawing from participation in the Plan'and "leaving theemployees entirely -free to administer Employer-Employee relations by contactwith the Management of the Company through their chosen, representatives."In conclusion the letter stated:In full accord with the Wagner-Act, as construed by the Supreme Court,the Employees have the right to initiate their own organization or Plan'fornegotiating with the Company.Variou's field groups of Employees have recently entered into. WorkingAgreements with'the Company. These were negotiated througli' fellow work-Act.Such an approach, so initiated' by the Employees without any inter-ference, coercion, or restraint on the part of the Company, may be sustainedby adopting some more permanent method of negotiating with the Company,from time to time,'in reference to all matters affecting working conditionsand matters of mutual' interest.About 2 -months after the respondent. had announced its discontinuance ofthe Plan, and in conformance with Phillips' suggestion in the May 10 letter, theemployees proceeded to adopt "some more permanent method of.negotiating withthe Company* . . " Thompson; one of the representatives ,who ,had signed theagreement, drafted the bylaws of the "Phillips Pipe Line Co. Employees Associa-,,tion." 9Under the bylaws, the employees eligible to membership in the EmployeesAssociation were the same as those covered by the agreement, except that theywere required to be permanent employees, i. e., employed for 6 months or moreThe bylaws also required that to be eligible as a representative an employee must7Matter of Phillips Petroleum Co.and OilWorkers, International Union, Local No. 212,23 N. L R B. 741.S Called thus only for convenience, since it appears that, aside from the organization' ofthe employees into four districts, as described above, the Employees Association- did notcome into actual, existence until sometime later.'The record, does not indicate just when or how this name was adopted.4 470DECPSIONS OF NATIONAL''LABOiR'RELATIONS BOARDbe'a member of the Association and have been,employed by the Company for ayear,be able to read and write English, and be a citizen of the United States10The representatives were to hold office for,a year, and were to elect from amongtheir number a president,a vice president,and a secretary-treasurer. -On July1, 1937, a general wage increase was granted by the Company,but this was not thesubject of negotiations with the representatives.From the record it appears that the life of the Employees Association wasuneventful,except for the annual election of- representatives and the ensuingnegotiations of the working agreements.The first agreement,discussed above,provided that it remain in force,untilMarch- 1, 1938,with automatic annualrenewal.,This practice was not followed,however, and each year,in' about themonth of February,elections for new representatives were held.Thereafter thefour representatives met ,with Hubbell and negotiated an agreement for theensuing year.The agreements for the years 1938, 1939,1940, and 1941 weresubstantially the same, with an increase in rates of pay being contained in the-1938 and 1941 agreements,and some elaboration on seniority provisions in,the1938,agreement,which were maintained in subsequent agreements.At thesemeetings it was customary,for Hubbell to purchase food, beer,and cigars for therepresentatives.In 1937, 1938,and 1939, and perhaps in 1940, the representativeswere paid for time spent in attending meetings with management.Late in 1939the respondent discontinued the check-off system because it,required too muchbookkeeping.During,this entire time notices, of, districthmeetingst,were postedon the bulletin boards in some, if not all,of the s,,tations in the respective districts.2. "66 Association"and "The 66 Association, Inc."In August 1940 Hubbell called the four representatives of the Employees As-sociation then in office to a meeting in Wichita,where he told them that thesubsidiary,Phillips Pipe Line Company, was being absorbed by the parent,Phillips Petroleum Company, and would operate as a department of 'the re-spondent.Hubbell asked what they intended to do'about the name of the Em-ployeesAssociation,and suggested that it be changed.Hubbell thereaft1er-remained while the representatives voted to change the name of the EmployeesAssociation to "66 Association"Hubbell also asked the representatives at thistime whether the employees would not modify the eligibility requirements so asto admit line-walkers and maintenance men to membership in the EmployeesAssociation,but this suggestion was rejected by ,the employees.In the ensuingmonths; after meetings of employees had been held in the four'districts,the newname and some amendments to the bylaws of the Employees Association wereadopted.All witnesses who testified about this incident agreed that the onlyreal change which occurred in the'Employees Association was the change inname.In lateDecember1940, or early January 1941, the members of "66 Association"in `the Paola district voted to investigate the advantages of affiliation with anational organization.As a result,2 C. I. O. representatives held a meeting inOttawa,Kansas,which was attended by about 24 employees from nearbystations.A vote taken at this meeting was in favor of affiliation with the C. I. O.About the same number of employees were present at later meetings conductedby Kelahan,of the International Union of Operating Engineers,,affiliated with the10This is the same as the requirement under the PlanThere are other points of simi-larity as well.Thompson testified that he looked over the'Plan before drafting the 'bylaws.It does not appear, however,that provisions of the Plan were copied extensively. PHILLIPS PETROLEUM COMPANY471A. F. of L., on, about January29, 1941.Two meetings were held bythe A.F. of L.at thistime, one in the evening and another the following morning. The employeesat the evening meeting,witha few exceptions,signeda petitionor applicationfor a charter from the InternationalUnion of OperatingEngineers.Withinthe next day or two the A. F. of L. held another meeting in Wichita and obtainedmore signaturesto the petition.Threewitnesses,W. S. Evans, T. J. Towry, and Norman Smith, testified as toconversationswhich they had at about this time with Norman F'. Farrell,'1superintendent of the terminal at Wichita.Towry testified that the day afterhe had signed the petition referred to above Farrell asked him if he had attendedthe A. F. L. meeting the night before, and whether he had joined the Union.Towry replied that he had attended and had joined the Union. According toTowry, Farrell then "wanted to know what good I thought the Unionwas goingto do us, and he said they never had done anybody any good, about all theycared about.was the dues and money paid into them, and he wanted to knowwhat we were going to do if we got sick . . . He wanted to know what goodit had done those boys in St. Louis and the Illanaline, and Idon't know aboutall he said."The reference to being sick referred to the company policy ofpaying employees for time lost because ofsickness.This conversation lastedabout an hour. .Norman Smith testified that a day or two after the union meeting at Wichita,where Smith and Billy Marks, an employee, had joined the Union, Farrell askedthem if they had joined, and then told them that the A. V. L. "could draw a goodpicture."He asked them what good they 'thought the Union would do them,adding that he did not think it would help them any. According to Smith, Farrelltalked to them for about 2 hours, stating, among other things, that the Unionwould cause trouble among the employees.He also referred to a strike ofthe employees in St. Louis as being detrimental to their welfare. Smith quotedFarrell assaying alsothat most of the members of the Union were Communists,and would not do the employees any good.W. S.. Evans, according to histestimony,also hada conversation with Farrell within 48 hours of the timehe had attended the A. F. L. meeting at Wichita and joined the Union. Farrellasked Evanswhether he joined,and said"he didn't see why the boys wantedto join up ; that the company was taking care of the boys all right."Norman Farrell was unable to be present at the hearing, but it wasstipulatedthat if Farrell were produced as a witness he would testify that he did notremember making the statements attributed to him by Towry and Smith, butthat he would not say he did not make them, except the statement that theUnion's members are Communists and the statement relative to theIllana line;that he would testify that he did talk to the witnesses Towry and Smith abouttheirunionactivities, and that he probably made statementsof the same sub-stance as, those attributed. -to him, with the two exceptions above noted;. andthat he told Towry and Smith at the time that he spoke solelyas a friend andPxpressed his private, personal opinion; and not that of "Phillips Pipe LineCompany." It was also stipulated that Farrell would testify that, prior to thetime of thesediscussionswith the employees, he had been instructed by officersof the respondent not todiscuss unionactivitieswith the employees, whichinstructionshave not been modified, and that, so far as he knew, the above-mentioned matters did not come to the attention of the respondent until acharge was filed in this case.As the TrialExaminerdid not have an oppor-11Also spelled Norman Ferrell in the transcript. -472DECIISIONS`"OF'NATIO\^AI;,'I:ABOiR: RELATIONS BOARDstipilation admits that -he-probably did make, most of the statements attributedcredibility, wwith-respect to the two statements he would deny. having- made.Without reflecting upon the credibility of Towry and Smith, the.Trial Examinerfound that Farrell did make the statements attributed to him, except those hewould ,deny having made.' As the testimony 'of Evaus .vas unrefutedrand wasnot referred to in the stipulation, the Trial, Examiner further found-thatFarrell made the statements attributed to him by Evans. He found further thatFarrell's activities were attributable to the respondent, despite its instructions toFarrell. , We agree with these findings.'2Early in February 1941,'after organizational activities by the C. I. 0. andA. F. L., as related above, Hubbell instructed the four district representativesof the "66 Association" to meet him in Wichita. In his summons Hubbell didnot state the purpose of the meeting. The representatives met with HubbellinWichita on February 7, 1941.After some preliminary discussion of problemsrelating to the future operation of the pipe line," and some remarks about pro-posed changes in operation which would result in a decrease in employment,Hubbell offered the representatives a new agreement which -would provide foran increase in pay of $10 a month for the engineers and gaugers, and companyseniority rather than pipe-line seniority, which had been the practice theretofore.At this time the existing contract had sonfe 3 months to run.The representatives'declined to accept the contract at the Wichita meeting, as it had,been customary,for newly elected representatives to*negotiate the agreement with'Hubbell andto obtain authorization from- the individual employees before they signed 'anew agreement.The old representatives therefore requested Hubbell to holda meeting with 'the employees in each district and present the proposed newagreement to them.Hubbell agreed, and returned to the eastern 'end of thepipe line with Floyd'Boltz, the representative from that district, that evening,after requesting the other three representatives to arrange for meetings in theirdistricts during the next few days.The following day Hubbell met with theemployees from each of the stations in the Jefferson City district.This had beenarranged through a telephone call from Hubbell -to Rasberry, the superintendentof the terminal in that city.The employees accepted the` contract.The sameprocedure was followed in the other three districts.C.R.-Musgrave, the re-spondent'svice president in charge-of transportation, joined Hubbell for thesemeetings.Though a substantial number of employees preferred pipe line-ratherthan company seniority, the contract was accepted, and it became effective March1941.The agreement was rejected in one district and was signed by only threerepresentatives at Wichita on or about February 22, 1941.'}Our findings as tothese incidents are based upon the undenied testimony of witnesses for theBoard, which we credit, as did the Trial, Examiner., ,Shortly after the acceptance of the 1941 agreement Farrell told Evans thathe had been talking about the Union while at work and' that he would have tocease doing so, and further, that lie would have to cease talking about any union,"both sides." `Evans testified, "He just talked to me about like a father wouldto a son.He told me what I would have to do, and that's what I done " 'Evans12H. J. Heinz Co. v N. L. R. B ,--3 One problem related to litigation under the Elkins Act,as a result of which the respond-ent might lose the pipe line14A month or more later it was accepted by the fourth district.- ?PHILLIPS PETROLEUM, COMPANY473characterized the talk as being ".pretty rough." 'ThereafterFarrell posted'a noticeat the station embodying the instructions he had given Evans. In the interveningperiod Evans did cease talking about the Union, but continued to talk about thebusinessof "66 Association,!' being a representative at the time.John Earnest;the superintendent of the Paola station, instructed the employees under him thatthey would.have tocease usingthe company telephone for anything but' companybusiness,if they had been doing so, and that they would have to stop talkingabout unions and "66 Association" while on the job, or while on company property.While there is some indication that the instructions of Farrell and Earnest werenot followed with respect to "66 Association," there is also an indication that someemployees, at least, did not comply with the instructions strictly with respectto mattersrelating to the Union.Local 109 of the International Union of Operating Engineers, referred to as theUnion herein, received its charter on March 1, 1941. Shortly thereafter John H.LaRowe, assistant international representative, in an exchange of correspondencewith Vice-President Musgrave, sought to slave the Union recognized by therespondent as the exclusive bargaining agent of the employees of that part of thesystem involvedin thiscase.Musgrave replied that the respondent had recentlysigned an agreement with representatives of a majority of the employees, whichwould not expireuntilMay 1, 1942.He further stated that the companyrecognizedthe right of employees to "select their own bargaining agency and to change it atwill," and'that'if-the Unidh was,tlfe choice of the majority the company wouldrecognize it if the Union established that fact, but that it would in no event setaside the contract with "66 Association."The correspondence continued into themonth of May, and mimeographed copies of the letters were mailed to individualemployees by Musgrave from time to time during this period. 'Meanwhile, theUnion had filed the charge in the instant case with the Kansas City Regional Officeof the Board.Cyrus Slater, a Field Examiner in that office, made an investigationof the charge, during the course of which he interviewed a number ofwitnesses,some of whom were then active in the affairs of "66 Association."On March 13, 1941, and again on June 11, 1941, Musgrave sent letters to eachemployee in the pipe-line department.The first set forth the policy of therespondent with respect to union membership and is set forth below." Thesecond stated :In order that you may be fullyinformedas to your rights and privilegesunder the National Labor Relations Act, a copy, of this legislation,as printedby the U. S. Government Printing Office, is enclosed for your information.,On June 24, 1941, F. L. Griffith; representative of the "66 Association" fromthe Wichita district and secretary-treasurer of the "66 Association," sent a letterto all the employees, in which he stated that "some of the boys have been ofthe opinion that it might be advisable to incorporate our Association.We haveconsulted Jochems, Sargent & Blaes, attorneys, Wichita, Kansas, on this mattertis "Because of several questions by Pipe Line employees,you are advised as follows :The Management of Phillips Petroleum Company Hants you-to definitely understandits policy that your present or future employment is not and will not be affected by'membership or non-membership in any union or other collective bargaining organiza-tion, either national affiliated or non-affiliated.You have'the absolute right to self organization, to foam, join or assist labororganizations,to bargain collectively through representation of your own choosingand to engage in concerted activities,for the purpose of collective bargaining or othermutual aid or protection, and your activities in relation thereto are entirely withinyour own discretion and should be determined entirely on a basis of your own desireswithout coercion or undue influence on the partof the Company,your supervisors, otheremployees or outsiders."' 474DECISIONS OF NATIONAL. LABOR RELATIONS BOARDand they have advised us that the Association can beyincorporated or that itcan continue to functionas anunincorporated Association. It might be a'littlebetter at a later date to incorporate, but it is not absolutelyessential.The'Coun-ell,however, would like to have the advice of the individualmembers as towhether or not they desire to incorporate."Again, on July 29, 1941, Griffithaddressed-a letter to the employees on the pipe line, stating,inter alga,"Further-more, the '66' Association is going to gain in strength because we intend to incor-porate.In a short time the -incorporation papers will, be prepared, the chartertaken out and by-laws drawn. Your committee has authorized incorporation andfeels that we will be in a better position if this step is taken." The letter con-cluded with a request that it be posted at each, station." -As indicated in thisletter,Concerning his reason for calling upon Sargent, Griffith testified, "Some of theboys had the idea it would make us a stronger organization and just wanted tofind out about having it incorporated."He also stated that there-had been talkof incorporation since the "66 Association" had been formed. Sargent took thematter under consideration, and about a month later, according to Vanscoyoc,"He told us that he could charge us a fee and-get incorporation papers for us,but he said that he advised against it.He said it wasn't a necessary procedureand that we could operate just as well without it." Griffith reported this to theother representatives and members-The intervenors contended that the intent df,the representatives to incorporatethe "66 Association" had become quiescent after this advice from Sargent in Mayor June 1941, and that it was not revived until the Boards agent, Slater, began to -interview employees in about the month of August 1941The letter of July 29indicates a contrary intention.Also, Vanscoyoc testified, and the minutes of,the meeting so show, that,the matter, of incorporationwas discussedat a districtmeeting of the ':66 Association" at Darrouzett, Texas, on August 4, 1941, thisbeing prior to Slater's visit. In-August or September Griffith aild Vanscoyoc again.called on Sargent because, according to Griffith, LaRowe had been attemptingto organize the employees and Slater "had been going up and down the linetaking testimony in regard to the '66 Association.' "Griffith testified that Sar-,gent on this occasion advised "that the best thing for us to do was to form anentirely new organization and incorporate," and that Sargent told him "he wouldmake all arrangements and get everything all ready, and then he would notifyme' as to what he wished us as representatives or as instigators, you might say,of what he had in mind to do."Pursuant to notification, Griffith obtained leave of'absence and went to Sargent'soffice on about October 6, 1941 Sargent had prepared an application for a charterand suggested that Griffith take it from one end of the-pipe line to the other andobtain the signatures of all employees who desired to becomemembers.Theapplication for charter contained the name "The 66 AssociationInc."Sargentinstructions, a waiver of notice of meeting of incorporators and a proxyfor firstmeeting of incorporators, on both of which Griffith was to obtain the signaturesof those signing the. application for a charter.i.After leaving the office Griffith drove'to Laverne, Oklahoma,where he metVanscoyoc, and together they canvassed the employees on the pipeline betweenLaverne and Borger, Texas. Some of this solicitation occurredon company timeTestimony of several witnesses indicates that both of Griffith's letters were posted onthe bulletin boards, or were "passedai ound" amongthe employees at some, if not all, of thestations.` PHILLIPS PETROLEUM COMPANY475and property.Griffith testified, "I t6ok them [the incorporation papers]-to all,the employees that I could contact -and told them, that we were forming ,a neworganization; that this was a copy of the articles of incorporation, and also thatthiswas a proxy that in case they could not be at our first meeting that theywould' have a proxy vote there. But we requested that they be there-if possible."This solicitation continued as Griffith moved eastward and canvassed the em-ployees^ of: most, Fif, hot) all,,, of the stations.This very rapid trip required aboutweek, during the course of which Griffith, according to his -testimony, drovebetween 1,200 and 1,500 miles.He returned to Wichita and then, went on toTopeka to file the articles of incorporation on the 13th of October, returning toWichita the same day. Out of approximately 169 eligible employees, there were93 signatures of employees on the articles of incorporation.On October 14, 1941, the first meeting'of incorporators and also of the boardof directors was held. In addition to Vanscoyoc; Boehm, Griffith, and Cooper,who were the representatives and officers of the-"66 Association," there were mneothermembers present.The remaining charter members did not attend andwere therefore represented by their proxies, Vanscoyoc, Boehm, Griffith, Cooper,and R. F. Higgins." The matters with which they were concerned were dis-cussed informally, and minutes were subsequently prepared by Attorney Sargent,at whose office they met, together with minutes of the meeting of the board ofdirectors, held concurrently.At Sargent's suggestion, Vanscoyoc became tempo-rary chairman of the meeting-and Griffith temporary secretary. - The membersthen proceeded to divide the stations on the pipe-line into districts substantiallythe same as the four districts in the "66 Association."A fifth district was added,composed of maintenance men and line-walkers, as provided by the articles ofincorporation.Vanscoyoc, Griffith, Cooper, and Boehm were'again elected "Direc-tors" from their respective districts.Ivan Sturgeon, an employee, was electeddirector from the fifth district.The directors then elected the officers, who were :-Vanscoyoc, president; Boehm,-vice president; and Griffith, secretary-treasurer-these being the offices that they held in the "66 Association " An execu-tive committee, composed of Vanscoyoc; Boehm, and Sturgeon, was also elected,after which the meeting adjourned until November 14.Arch Cooper testifiedthat at this meeting he nominated Floid Lawton as a director, but that therewas no second to the nomination, as Lawton and another member from his districtwere present and "they said they didn't want to make any change, so'they justleft it that way." Sargent, attorney for the intervenors, asked Griffith while thelatter was testifying, "wasn't my recommendation that we just meet it head-on'and use the same men because if it was otherwise they would state that they weremerely stooges for the old-fellows?"Griffith responded, "maybe that's the way--it'was."When asked as to discussions on the selection of directors, Vanscoyoctestified, "Well, the question was raised as to whether or not there would be anyquestion as to us being a new organization, if some of the old officers were electedto renew.We asked'Mr. Sargent about that and he said, since we were into it,itwould be O. K. to go ahead and use any of those older officers. So, it wasunanimously agreed that I act as president of the council, Andy Boehm as vicepresident and F. L. Griffith as secretary-treasurer" In response to a questionby Sargent about the election of officers; Griffith testified, "I believe you said thatwe would ask who we wanted for president; and someone suggested Mr. Van-scoyoc, and you asked was it agreeable to everybody, and so on down the linewith the rest of the officers."The members of the executive' committee werelikewise chosen in the same informal manner.-a17 Ihg;ins' name is not otherwise mentioned in this proceeding. 476DECIISIONSRELATIONS;BOARDThe adjourned, meeting was scheduled td-be held on' November,14. Griffith,, whostill carried effective proxies from all other members, was the-only member.who,appeared.` He approved a form of,application for membership, and.,resolved thathis'acts as secretary in determining the question of eligibility should be subjectto the approval of the board of directors, and, thereupon adjourned, the meetinguntil -a later' date. 'This adjourned meeting was held- on December 8, again-inSargent's office, with the five directors and officers present and, in addition, eightother employees.The meeting adopted amendments to the bylaws, which had,been previously prepared and submitted to the board of directors.A resolutionwas also passed that the "Executive Committee" use its best efforts to procureamendments to, the working agreement dated February 22, 1941, and specifiedthe desired amendments.Following, the meeting of "The 66 Association, Inc.," on December 8; above--mentioned, a meeting of the "66 Association" was held immediately thereafteron the same day. Those attending were the four representatives and officers,Vanscoyoc, Boehm, Griffith, !and Cooper,18 as well as Sargent, their attorney.These employees had proxies authorizing them to dissolve the "66 Association,'-and "pro-rate the monies on hand 'between the members in good standing at ameeting to be held December 1, 1941 . . . and . . . any other business whichmay come before the meeting." 'B It was decided to dissolvve the "66 Association"-at the meeting, but, on'the advice of Sargent, it was specified that the dissolutionwould not become effective until May 1, 1942, the date on which the contractbetween the respondent and the."66 Association" expired. It'was also decided toiefund the-money in the treasurypro ratato all paid-up members in good standing.Thereafter Griffith prepared checks in the amount of about $1.60 for each memberentitled to a refund. In his own district Griffith sent the checks for each station'to 'someone at that station to distribute, or took care of the distribution, himself ;-in-others, Griffith sent the checks to the, repres entatives and asked them- to takecare of the distribution in their own districts In the Paola district Cooper's wifeaddressed envelopes for the distribution of the checks to individual employees.actually mentioning it by name. The text of the note was as follows :Please send your dues $2 50 to Griffin [sic] at Attica. This is $2 initiationfee and 500 dues for each month. Please cash this check and send your ownor'money order to Griffin.Griffith testified in this 'regard, "I told them that I didn't- want them to send[the refund], back for dues; that I would rather they cashed those checksthemselves."-On December 29, 1941, Sargent wrote to the respondent notifying it of theformation of "The 66 Association, Inc.," and asking for a meeting to discussproposed -amendments to the agreement of February 22', 1941On January 26,1942,Hubbell, Musgrave, Ed Waite Clark, attorney, and S. S. Lerned met withVanscoyoc, Boehm, Griffith, and Sargent in the office of the latter. , At the requestof the respondent, the original copy of the articles of incorporation with signa-tures thereon was submitted to the respondent, together with six 'or seven addi-tional membership cards.These were inspected and temporarily retained by therespondent's representatives for the purpose of checking the signatures at its38As noted, above, all of these persons were directors of the "new" "The 66 Association,Inc','BDouble pt st ci irds, one addressed to the individual member and the other self-addressedto Griffith, had been mailed sometime earlier to all the members. The first card announcedthe meeting; the second card contained'the proxies, appointing the four represehtatives. PHILLIPS..PETROLEUM COMPANY477,home office in Bartlesville.On April 8, 1942, the respondent and "The'66 Asso-ciation, Inc.," entered into a closed-shop agreement, which was to go into effectas of May 1, 1942, and which' provided,inter alia,that all employees then employedby the respondent must become,members of the aforesaid organization, withinwithin 30 days after their employment.3.Concluding findings with respect to the labor organizationsThe respondent established the Plan on the'pipe line to thwart the organizationof its employees by any outside union. Once the Plan was firmly entrenched,however, it became; at least on the pipe line, a shadow organization, serving noapparent function except that for which it had been formed. In 1934 Hubbellobtained the respondent's approval for "discontinuance" of the Plan on,the pipeline, but he made no attempt to disabuse the employees in general of the ideaexpressed by Division Manager Lyons when the Plan was first formed, that "thecompany would like to . . . keep the boys so they could deal with them per-sonally, keep other unions from coming in' 9; nor, indeed, were the employeesever informed of Hubbell's so-called 'di'scontinuance" of the Plan.Although the respondent's activities in. connection with the Plan prior to, thepassage of the Act did not constitute unfair labor practices, in view of theseactivities,, the passage of the Act in 1935 imposed a clear duty upon the. re-spondent.It should have taken immediate, unequivocal action to inform itsemployees that their: affiliation or non-affiliation with a' labor organization wasa matter of indifference to it; and that the respondent neither favored theby the r'spondent.,.its employees were not afforded the opportunity to startafresh in organizing for 'tile adjustment of their relations with the employer-which they must have if the policies of the Act are to be effectuated 20Herethe respondent took no steps whatever to inform the employees of its with-drawal of support from the Plan until May 1937, nearly 2 years after the passage,of the Act.Then in Phillips' letter of 1937, the respondent announced that itwould refrain from "further participation" in the- Plan, but by this time Hub-bell had already successfully dictated the organization of the pipe-line employeesinto a new dominated organization which was to become the Employees Associa-tion.Indeed, in his- letter Phillips referred to the working agreement recentlysigned by the representatives selected at Hubbell's suggestion and suggested thatthe employees adopt some "more permanent" method of dealing with therespondent.In March 1937, when the employees were again showing interest in an outside,organization, President- Hubbell instructed them through Superintendent Reedand W. S .Evans,..to, form,four,destricts along the pipe line, elect. represonta-,tives,and "ask the company for higher, wages and shorter hours." 'Evans,who was then acting superintendent at Wichita,, engaged in extensive activitiestomake certain that Hubbell's wishes would be carried out-and when he metwith only a lukewarm response, Hubbell promised to "fix" the situation.There-after, under the leadership of key men in each district, representatives wereelected and a contract drawn up. The agreement, as finally signed betweenHubbell and the, representatives after they had gone through the motions of"negotiations," aswell as the subsequent 'agreements, were almost identicalwith those between the respondent and others of its employees, -which we have201VL R B v Newport News Shipbuilding and DryDockCompany,308 U., S. 241; seeWestern Union Telegraph Company v. N. L. R. B.,113 F. (2d) 992 (C. C. A. 2). IN478DECISIONS OF NATIONALi'-LABOE ' RELATIONS BOARD-held- invalid in an earlier case, and which we find equally invalid here, `for thesame reasons.Thereafter,Hubbell, as he had promised earlier, voluntarilyagreed to a -check-off of dues'This constituted potent support to the Associationduring its initial organizational'per' d. I k-'Yl`Phillips' letter of-May 10, 1937, "disestablishing"'the Plan', contained a thinlyveiled invitation from the respondent's- president-to' the','e'inployees to perfecttheir loosely knit organisation, and shortly thereafter,'bylaws were adopted'andthe Employees Association formally c-ime into being. Some of the original,organizational meetings of the Association as well as subsequent meetings wereheld on the respondent's property.Much'of the business of the Association washandled through the use of the company telephone which also had been madefreely available to Evans in his original campaign to organize the Employees-AssociationWhile we do not regard the use of the company telephone, with.tacit approval by the employer, by employees for the discussion of matters ofmutual interest as necessarily being a form. of company support to a labororganization, here the management set the example by having Evans undertakehis,original campaign by the use,of telephone'From this the employees wouldbe warranted in ui derstandmg that the management actually encouraged suchuse,Just as with the check-off, this method of communication supplied ,by therespondent, was effective in developing the organization and holding it together.But for these two forms of assistance, the, organization might well have disin-tegrated.Further support is also evidenced, by the' respondent's custom ofproviding free meals, .cigars, and beer for the representatives-and to the em-ployees at the time of meetings with company officials.The respondent's determination to maintain a servile and compliant labororganization, and Hubbell's frequent injection of him§elf into the affairs of theorganization for that purpose is illustrated by the change of the name from"Phillips Pipe Line Co. Employees Association" to "66 Association." It wasatHubbell's suggestion that the name was changed although the record doesnot indicate that he actually suggested what the .new name should be.At aboutthis time he also asked that the requirements for membership in the EmployeesAssociation be changed to permit the admission of line-walkers and maintenance,men.While an employer has a legitimate concern with the appropriate unitfor collective bargaining and therefore might discuss eligibility requirementswith the representatives of the employees, this would not warrant Hubbell'sstrong interest in these changesAlthough -the name of the Employees Asso-ciationwas changed, it continued essentially as the same organization.Therepresentatives and officers were the same individuals as those who, had servedin the Employees Association.The infirmities in the original organizationwere continued-and the change of name had no further significance than isexpressed in that phrase.In January 1941, the employees: became interested in forming or joining.alabor organization affiliated with the American Federation of Labor. In the lastdays of the month, membership in that organization was expanding rapidly,and sometime in February it reached a substantial number. In spite of thefact that the working agreement then in effect did not terminate until May 1,1941, about 3 months thence, 'Hubbell quickly moved to thwart the rapidlygrowing interest' in the Union and to protect "66 Association," which he hadsponsored and controlled.Hubbell first offered the old representatives of "66Association" a new agreement containing a $10 a month increase in wages.When this effort failed, Hubbell and Musgrave personally held meetings withthe employees in each district and urged the adoption of the new agreement. 'PHILLIPS PETROLEUM COMPANY -479 ,It is not surprising that as a result of these activities by the respondent; theemployees authorized their representatives to sign the proposed contract.A short time after Hubbell had secured the signing of the new agreement,the Union demanded exclusive bargaining rights, and was confronted by therespondent with its agreement, with "66 Association." It is significant also thatnotuntil-afterthis agreement was safely signed did the respondent forbidconversation among its employees about -either union and advise them of theirrights under, the 4et.This act}on of course must be considered meaninglessin view of the impediment which the dominated "66 Association" `and' the 're-spondent's contract with it, placed upon-the free exercise of such rights by'the employeesThe conduct of Farrell in criticizing the A. F. L, and the four employeeswho had, joined the Union, clearly evidences the ,respondent's hostility to anoutside organization and constituted further support to the favored ""66Association."The respondent and the intervenors contend that' whatever may be the legalstatus of "66 Association" and its predecessor organizations, "The 66 Associa-tion, Inc.," is not a successor to them but is a new and distinct corporate entity.free from any taunt adhering to the others. For the reasons discussed belowwe do not agree with this 'contention-The original, discussions about incQ,poratipn,—wereconcerned with., —the, actual.incorporation, of "66 Association "Although Sargent informed Griffith in June1941, that this was not a necessary step, nevertheless as the organizational effortsof the A. F. L continued and the Board's investigation of the charge in thiscase began,, Griffith, fearing that "66 Association" might be disestablished bythe Board, again sought Sargent's advice -in .September in company with Van-scoyoc, president of '66 Association."Sargent at this time suggested the forma-tion and incorporation of a "new" association.At the meeting of incorporators,Sargent advised that if persons other than the four representatives of "66 Asso-ciation" were elected as directors,or officers, the new persons so elected. would beregarded.'as.."stooges" for the representatives of—"66 Association."Asa result,the same four individuals were "elected" by themselves, as directors through useof the proxies they had obtained from all the other employees, except a fewwho actually attended the meeting and constituted only about 10 percent of theentiremembership.They also elected a fifth director from the new districtwhich had, been added. ' The directors then elected officers, three of whom heldidentical, offices in "66 Association "The executive committee was composedof two of these officers, the third member being the new director who representedthe line-walkers and maintenance men composing the fifth district.. Four ofthe five directors of the "new" organization, using the proxies that had beenf11 1GS,obtained,' met together as representatives immediately, following at meeting ofthe members and directors of "The 66 Association, Inc.," and voted to dissolve"66' Association" as of the termination date of the working agreement then ineffectIn spite of the fact that the working agreement was, regarded as beingwith "66 Association, the-directors, officers, and members present at a meetingof "The 66 Association, Inc," voted to attempt to obtain modifications, of theagreement then in effect.Pursuant to this plan, Sargent wrote to the respondentrequesting a meeting to discuss proposed' amendments to the agreement, andthereafter a closed-shop contract was signed with the incorporated organizationIt is apparent from, the facts set forth, that "The 66 Association, Inc.," grewout of, and is a successor to, "66 Association;" and that the employees do notconsider it otherwise.It follows that the respondent, by its failure to disestablish"66 Association" is legally responsible for the formation of "The 66' Association, 480DECIISIONSOFr'NATIONAL-'LSABoRELA'TION'S BOARDInc." and that that organization'is subject to the same infirmities as its predeces=sors.There is ' here no break in continuity between the initial establishmentof the Plan and the final incorporation of "66 Association" ; 2'at no time sincethe first organization was formed have the employees been free to exercise anuncoereed choice under the Act 22We find that the respondent by the above-described course of conduct -interferedwith the administration of Phillips Plan of Employee Representation, andwith the formation and administration of Phillips Pipe Line Co. EmployeesAssociation;"66 Association,"and "The 66 Association,Inc'," and contributedsupport thereto, thereby interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act.B. Discrimination in regard to'hire and tenure ofemployment1.Thedischarge of Floyd BoltzFloyd'Boltz, as a representative under 'the Employees Assocation and "66Association"had signed'the working agreements with the respondent for theyears1938110.In 1941, at the time new representatives were elected and- au-thorized to sign the agreement proposed by Hubbell,as discussed above, Boltzrefused to be,a candidate for reelection in his district.About March 1, 1941,Boltz, who had been advocating affiliation with an A. F. L.Union'for about a'year, arranged to have John J. LaRowe, an A. F. L. representa-tive,meet'with the employees in Jefferson Cify."At this meeting,Boltz signeda union application card and paid his dues.On the following dap; A.J.Kaullen,superintendent of the Jefferson City station, -asked Boltz about the.meeting.Boltz replied, "We done all right."After some comment gaullen said, "I thinkyou guys are crazier than hell.You have'got the best goin*the employees associ-ation and are going to have to pay high dues."Boltz apparently did not under-take an active campaign to 'solicit members, among the employees of his ownstation ; however, he testified, "I talked to John LaRowe, and I had, all, theanswers, and if they asked me-anything about it I would answer them." Shortlyafter the conversation withgaullen,and about the 4th or 5th of March, Boltzmade a trip-to two other stations to solicit members for the Union. 'While onthis trip he talked to the chief engineer at one station.--On March 6,when Boltz reported for work at the-tour change,Kaullenaccused him of being late and reprimanded him. The undenied'testimony wasthat it was customary for employees to arrive a few minutes early in-order tocheck the condition of the pump line with the man on duty. Although Boltzdenied that he had arrived late, we deem it unnecessary to resolve this conflict.m Cf.Magnolia Petroleum Co. v. N. L. R. B.,115 F. (2d) 1007(C. C. A 10),enforcing-19 N L R. B. 184.22N. L R B. v. NewportNews Shipbuilding and Drydock Company,308U. S. 2141;N. L. R. B.v.Falk Corp.,308 U. S. 453;N. L. R. B. v. Bradford Dyeing Ass'n,310 U. S. 318;International Association of Machinists v. N. L. R. B.,311, U. S.72; N.L. R. B. v Link-BeltCo, 311 U. S.584 'See alsoWestinghouse Electric and ManufacturingCo. Y. NL R. B,112 F.(2d) 657(C. C. A 2),affirmedper curtain,312 U.S 600;CorningGlassWorks V.118 F.(2d) 625(C. C. A. 2);N. L R. B v. Brown Paper MillCo., 108 F. (2d)867 (C. C. A 5), cert. den.,310 U.S.651; In theMatter of New Idea, Inc.andFederalLabor Union,No.21218, affiliated with the American Federation ofLabor, 31 N. L R B. 196,and cases cited therein.23Although as previously indicated the respondent initiated the Plan, its activities inthis respect occurred prior to the passage of the Act and accordingly did not constitute anunfair labor practice.'Kaullen was called as a witness by respondent but was not questioned about thisincident.25Change of tours is the time of changing the tour of duty, or shift change. PHILLIPS PETROLEUM COMPANY481On the following day, March 7, Boltz arrived several minutes before the shiftchange, which fact Kaullen noted according to his undenied testimony, withsatisfaction but in silence.Boltz immediately began to work at some task andas Kaullen was preparing to leave the station a short time later, told the latterthat he expected to be paid for the overtime he had worked. Kaullen replied thatBoltzwas not supposed to work when he came early, but merely to check on thecondition of the pump line as a convenience to the man leaving, that it was thecustom, and, that he would not be paid overtime.Boltz then stated that hewould turn the matter over "to the Labor Board" and collect his overtime,whereupon Kaullen told Boltz that if he felt that way he could go home-that hewas discharged.Boltz kept on working and shortly thereafter asked Kaullen toreconsider the discharge, but again Kaullen' told him to go home.2'Boltz leftthe premises and called Boehm, the representative in that district for "66Association," and asked him to take up the discharge under the grievancemachinery in the working agreement. The grievance committee investigated thedischarge and reported its findings and recommendations as follows : "We talkedto Mr. Boltz. and Mr. Kaullen.We asked Mr. Kaullen if he would please putMr. Boltz back to work, and he refused but he said he would recommend himfor`transfer to another station.Mr. Boltz would. not agree to the transfer as heexpected to retain his position at Jeff. City. We talked to the other engineersat Jeff., City station and feel that Mr. Boltzis inthe wrong and therefore inour,opinion :Mr. Boltz should accept a transfer- to avoid further trouble. Ifhe will not accept the transfer we recommend that the case be referred toMr. A. W. Hubbell." The respondent agreed to transfer Boltz if he would findsomeone who was willing to exchange stations with him. Boltz found a manwas was willing to transfer, but due, in part at least, to difficulties in makingsatisfactory arrangements as to the exchange of houses, Boltz eventually refusedto accept the transfer.The Trial Examiner found that Boltz was discharged because of his unionmembership and activity.We do not agree.We think it clear from the entirerecord that Kaullen discharged Boltz because he considered his conduct on themorning of March 7 Insubordinate.The respondent's offer to transfer Boltz toanother station, not under Kaullen's jurisdiction, indicates it, was the disputebetween these two men rather than a desire to eliminate union members, thatmotivated the discharge.Nor does the fact that Boltz threatened to go to the"Labor Board" to collect overtime, persuade us that his discharge was discrim-inatory.Although the Trial Examiner infers that Kaullen "must have under-stood that Boltz meant the Union and its members intended to utilize the Boardand the Act for protection of their rights," we think such an inference unwar-ranted.Since this Board is not the proper forum for securing payment for over-time, we think it more logical to infer that Kaullen interpreted Boltz's statementmerely as a threat to exert pressure to secure something to which Kaullen con-sidered he was not entitled, namely, payment for overtime work.In view of the conclusion reached above, we find it unnecessary to decidewhether, as contended by the respondent and denied by Boltz, the latter referredto the respondent in opprobrious langauge at the time of his discharge; andfurther whether, as contended and also denied, Boltz was incompetent.We shall dismiss that portion of the complaint which alleges that Floyd Boltzwas discharged because of his union membership and activities.'Although there is some disagreement in the testimony of Kaullen and Boltz as to theparticular language used by the participants,there is no substantial disagreement as to themain outline of the occurrences. 482,DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The discharge of A. M. Cantwell and Charles M. Case- ,As stated above, the respondent and "The 66 Association, Inc." entered'intoa, closed-shop contract which became effective on May 1, 1942On June 8, 1942,,A. M. Cantwell and Charles M. Case were discharged by the respondent becausethey refused to become members of that organization. Since we have previouslyfound that the respondent dominated- and interfered,, with the formation' andadministration of "The 66 Association, Inc," it follows and we find, that thecontract between the respondent and'that organization is' illegal and void ' Thedischarge of Cantwell and Case, pursuant to the provisions of this illegal contractis not privileged under the Act, but is in violation thereof.''We find that by discharging A. M. Cantwell and Charles M. Case, the respond-ent discriminated in 'regard to their hire and tenure' of employment, therebyencouraging membership in "The 66 Association, Inc.," discouraging membershipin the Union, and interfering with, restraining, and coercing its employees inthe exerciseof rightsguaranteed in Section7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE,iThe-activities of -the respondent set` forth,in:.Section.,Ill,zabove,.oecursingi,in.connection with the operations of the respondent described, in Section -I,, above,have a close, intimate, and substantial, relation to trade, traffic, and commerceamong the several. States, and tend to lead.to labor disputes burdening andobstructing, commerce and the free. flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in, and -is engaging -in, -unfairlabor practices, we shall order it to cease and desist therefrom, and to takecertain affirmative action designed to effectuate the policies of the Act.We have found that the respondent has 'dominated, land interfered-with xthe, -administration of Phillips Plan of Employee Representation, and with the forma-tion and administration of Phillips Pipe Line Co. Employees Association, "66Association" and "The'66 Association, Inc.," and has contributed support tothese organizations.The effects and consequences of such practices constitutea continuing obstacle to the free exercise by the employees of their rights toself-organization, and to bargain collectively through representatives of their ownchoosing, and render "The 66 Association, Inc.," incapable of serving the em-ployees as a genuine collective bargaining agency.Moreover, continued recog-nition of "The 66 Association, Inc,"onld" bej ob`sti'iictive of the ftee'exereise -by the employees of the rights guaranteed by the Act. Accordingly, we shall,order the respondent to disestablish and withdraw. all recognition from' "The66 Association, Inc ," as the representative of any of its employees for the purposeof dealing with it concerning grievances, labor disputes, wages, rates of pay,hours of employment and other conditions of employment 28Having found that the respondent entered into a contract with "The 66 Asso-ciation, Inc." embodying recognition of this organization as such representative,and that such contract was the result of, and tends to perpetuate the effects of,27International Assnof'Machinistsv N L RB, 311 'U S72, N L R B v ElectricVacuum Cleaner Co,315 U S 68'i1eSince aspointed outsupra,"66 Association" was to be dissolved as of May 1, 1942, andthe evidence at the second hearing'establishes that the respondent is now opeiatmg undera contract with the successor oigamziton,we assumethat "66 Association' no longer existsas a representative of the employees for the parposes of collective bargainingAccordingly,we do not order the respondent to disestablish it PHILLIPS PETROLEUM COMPANY483the respondent's unfair labor practices, we shall order the respondent to ceaseand desist from giving effect to or performing any contract between the respond-ent and "The 66 Association, Inc.," relating to rates of pay, wages, hours ofemployment, and other conditions of employment, now existing, and to refrainfrom entering into, renewing, or extending, any contract with such representativesor organizations relating to such matters.However, nothing in our Order shallbe taken to require the.riaspoudent, to vary -those wage, hour, seniority, or %thex.;substantive features of its relations with the employees which the respondenthas established in the performance of the contract as extended, renewed, modified,supplemented, or superseded.Having further found that the respondent discriminated against A. M. Cantwelland Charles M. Case with regard to their hire and tenure of employment, weshall order the respondent to offer them immediate and full reinstatement totheir former or substantially equivalent positions, without prejudice to theirseniority and other rights and privileges, and to make each of them whole forany loss of pay he may have suffered by reason of the discriminatory discharge,by payment to each of a sum of money equal to the amount which-he normallywould have earned as wages from the date of such discrimination to the dateof the respondent's offer of reinstatement, less his net earnings' during saidperiod.Upon the foregoing findings of fact, and upon the entire record in the case,the Board makes the following ;Conclusions of Law1.International Union of OperatingEngineersand "The 66 Association, Inc."are labororganizationswithin the meaning of Section 2 (5) of the Act. PhillipsPlan of Employee Representation, Phillips Pipe Line Co. Employees Associationand "66 Association" were labor organizations within themeaning ofSection2 (5) of the Act.2.By dominating and interfering with the adminlstration'of'Phillips'P an}'ofI'Employee Representation, and with the formation and administration of PhillipsPipe Line Co. Employees Association, "66 Association," and "The 66 Association,Inc.," and by contributing support thereto, the respondent has engagedin and isengaging in unfair labor practices, within the meaning of Section 8 (2) of theAct.3.By discriminating in regard to the hire and tenure of employment of A. M.Cantwell, and Charles M. Case, thereby discouraging membership -in a labororganization, the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (3) of the Act.4.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged in.and is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act."By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere..SeeMatter ofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union, Local2590, 8 N. L. R. B. 440.Monies received for workperformed upon Federal, State, county, municipal, or other work-relief projects shall beconsidered as earnings.SeeRepublic Steel Corporation v. N. L.R. B., 311 U. S. 7.521247-43-vol. 48-32 484'DECISIONS OF NATIO\'AL 'L'ABO'R RELATIONS BOARD" 6 The 'respondent has not discriminated in regard to the hire and tenure ofehiployznent of Floyd 'Boltz within the meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law, and pur-suant to Section 10 (c) of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that the respondent, Phillips Petroleum Com-pany, Bartlesville, Oklahoma, its officers, agents,, successors, and assigns, shall':1.Cease and desist from :A a) In any manner dominating, or interfering with the administration ofPhillips,Plan, of Employee Representation, Phillips Pipe, Line Co. EmployeesAssociation, ':66.Association," and "The 66 Association, Inc," or with the forma-tion-or administration of any other labor organization, and from contributingsupport to the aforesaid .labor organizations or to any other. labor organizationof,its employees;_,J b). Recognizing "The 66 Association, Inc.," as the representative of any ofits, employees for the purpose of dealing with the respondent concerning griev-ances, labor disputes, 'wages, rates of pay, hours, of employment, or otherconditions of employment;')(c) .In any manner giving effect to the contract of May 1,. 1942,-with "The66 Association, Inc.,"' or to any modifications, extensions, supplements, or re-,newals,of such, contract;(d) In any manner discouraging_membership'in International Union of Op-erating Engineers, affiliated with the American Federation of Labor, or in anyother labor organization of its employees,-by discharging any-of its employeesemployment, or any term or condition of employment;' ,'(e)' -In any 'other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization,to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collectivebargaining,or other mutual aid or protection,as guaranteed in Section 7'ofthe- Act.''2.Take the' following affirmative action, which the Board finds will effectuatethe-policies of the Act,:(a-)Withdraw all recognition from and completely disestablish` "The 66Association, 'Inc.," as the representative of any of its employees for the purposeof dealing with the respondent concerning grievances,labor disputes,wages, ratesof pay, hours of employment, or other conditions of employment ;(b)Offer to A. M. Cantwell, and Charles M. Case immediate and full rein=statement to their former or substantially equivalent positions, without prejudiceto their seniority and other rights and privileges ;(c)Make whole the said A. M. Cantwell and Charles M. Case, for any loss ofpay each may have suffered by reason of the respondent's discrimination againsthim, by payment to each of them of a sum of money equal to that which henormally would have earned as wages during the period from the date'of suchdiscrimination to the date of the respondent's offer of reinstatement, less his netearnings during said period;(d)Post immediately in conspicuous places throughout its offices, buildings,plants, pumping stations, and other places of employment in the pipe line depart-ment-of the respondent, and maintain for a period of at least sixty (60) con-secutive days from' the date of posting, notices to its employees stating: (1) thatthe respondent will not engage in the conduct from which it is ordered to cease PHILLIPS PETROI4EUM COMPANY485and desist in paragraphs 1 (a), (b), (c), (d), and (e) of this Order; (2) that therespondent will take the affirmative action set forth in paragraphs 2 (a), (b),and (c) of this Order; (3) that the contract With "The 66 Association, .Inc.,"dated May 1, 1942, and any modifications, supplements, extensions, or renewalsthereof, are void and of no effect; andz(4) that the respondent's employees arefree to become or remain members of International Union of Operating Engineers,affiliatedwith the American Federation of Labor, and that the respondent willnot discriminate against any employee because of membership or activity in thatorganization ;(e)Notify the Regional Director for the seventeenth Region, in writing,within ten (10) days from the date of this Order what steps the respondent hastaken to comply herewith.AND IT ie FURTHER onDE W that the complaint, insofar as it alleges that therespondent discriminated in regard to the hire and tenure of Floyd Boltz be,and it herebyis,dismissed.